
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1492
		IN THE HOUSE OF REPRESENTATIVES
		
			June 30, 2010
			Mr. Spratt submitted
			 the following resolution; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Providing for budget enforcement for fiscal
		  year 2011.
	
	
		(a)Budget
			 enforcementFor the purposes
			 of budget enforcement:
				(1)Budget
			 allocationsThe following allocations shall be the allocations
			 made pursuant to section 302(a) of the Congressional Budget Act of 1974 to the
			 Committee on Appropriations and shall be enforceable under section 302(f)(1) of
			 that Act:
					(A)Fiscal year
			 2010In addition to amounts
			 allocated under the concurrent resolution on the budget for fiscal year 2010
			 (S. Con. Res. 13), the allocation for new discretionary budget authority to the
			 Committee on Appropriations shall be increased up to $538,000,000 for program
			 integrity initiatives listed in section 422(a) of S. Con. Res. 13. The outlay
			 allocation for fiscal year 2010 and fiscal year 2011 shall be adjusted
			 accordingly.
					(B)Fiscal year
			 2011
						(i)New
			 discretionary budget authority, $1,121,000,000,000.
						(ii)Discretionary
			 outlays, $1,314,000,000,000.
						(iii)New mandatory
			 budget authority, $765,584,000,000.
						(iv)Mandatory
			 outlays, $755,502,000,000.
						(2)Discretionary
			 spending enforcement provisionsThe provisions of the concurrent
			 resolution on the budget for fiscal year 2010 (S. Con. Res. 13) shall remain in
			 force and effect in the House, except that the references in section 424 (point
			 of order against advance appropriations) to fiscal years 2010 and 2011 shall be
			 references to fiscal years 2011 and 2012, respectively.
				(b)Pay-As-You-Go
			 alignment
				(1)Paragraph (a) of clause 10 of rule XXI of
			 the Rules of the House of Representatives is amended to read as follows:
					
						(a)(1)Except as provided in paragraphs (b) and
				(c), it shall not be in order to consider any bill, joint resolution,
				amendment, or conference report if the provisions of such measure affecting
				direct spending and revenues have the net effect of increasing the on-budget
				deficit or reducing the on-budget surplus for either the period
				comprising—
								(A)the current year, the budget year, and the
				four years following that budget year; or
								(B)the current year, the budget year, and the
				nine years following that budget year.
								(2)The effect of such measure on the deficit
				or surplus shall be determined on the basis of estimates made by the Committee
				on the Budget relative to baseline estimates supplied by the Congressional
				Budget Office consistent with section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985 and consistent with sections 3(4), 3(8), and 4(c)
				of the Statutory Pay-As-You-Go Act of 2010.
							(3)For the purpose of this clause, the terms
				budget year, current year, and direct
				spending have the meanings given those terms in section 250 of the
				Balanced Budget and Emergency Deficit Control Act of 1985, except that the term
				direct spending shall include provisions in appropriation Acts
				that make outyear modifications to substantive law as described under section
				3(4)(C) of the Statutory Pay-As-You-Go Act of
				2010.
							.
				(2)Additional
			 enforcement provisionsFor
			 the purposes of the Congressional Budget Act of 1974 or the concurrent
			 resolution on the budget for fiscal year 2010 (S. Con. Res. 13)—
					(A)section 421 of S. Con. Res. 13 shall no
			 longer apply to the consideration of bills, joint resolutions, amendments, or
			 conference reports;
					(B)the chairman of
			 the Committee on the Budget may exclude the effect of any current policy
			 adjustment as provided in section 4(c) of the Statutory Pay-As-You-Go
			 Act of 2010 from a determination of the budgetary effects of any provision in a
			 bill, joint resolution, amendment, or conference report; and
					(C)the terms
			 budget year, current year, and direct
			 spending have the meanings given those terms in section 250 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985, except that the term
			 direct spending shall include provisions in appropriation Acts
			 that make outyear modifications to substantive law as described under section
			 3(4)(C) of the Statutory Pay-As-You-Go Act of 2010.
					(c)Sense of the
			 House on deficit reduction
				(1)FindingsThe House finds that—
					(A)passage of the Statutory Pay-As-You-Go Act
			 of 2010, passage of legislation to reform the defense acquisition system, and
			 passage of health care reform legislation reducing the deficit represented
			 valuable contributions to fiscal responsibility;
					(B)strengthening the economy and creating jobs
			 are critical to reducing the long-term deficit;
					(C)fiscally responsible investments in
			 education, including the retention of high-quality teachers in the classroom,
			 help to lay the foundation for a stronger economy;
					(D)the discretionary levels for 2011 included
			 in this resolution represent a reduction below the President’s comparable
			 budgetary request, and further contribute to fiscal discipline; and
					(E)defending our country requires necessary
			 investments and reforms to strengthen our military—including providing
			 sufficient resources to aggressively pursue implementation of GAO
			 recommendations to achieve efficiencies, and evaluating defense plans to ensure
			 weapons systems that were developed to counter Cold War-era threats are not
			 redundant and applicable to 21st century threats.
					(2)Sense of the
			 House on deficit reductionIt is the sense of the House
			 that—
					(A)by 2015 the Federal budget should be in
			 primary balance—meaning that outlays in the Federal budget shall equal receipts
			 during a fiscal year, not counting outlays for debt service payments;
					(B)the debt-to-GDP
			 ratio should be stabilized at an acceptable level once the economy
			 recovers;
					(C)not later than
			 September 15, 2010, the chairs of committees should submit for printing in the
			 Congressional Record findings that identify changes in law that help achieve
			 deficit reduction by reducing waste, fraud, abuse, and mismanagement, promoting
			 efficiency and reform of government, and controlling spending within Government
			 programs those committees may authorize;
					(D)prior to the
			 adjournment of the 111th Congress, any recommendations made by the National
			 Commission on Fiscal Responsibility and Reform and approved by the Senate
			 should be brought to a vote in the House of Representatives; and
					(E)any deficit
			 reduction achieved by the enactment of such legislation should be used for
			 deficit reduction only and should not be available to offset the costs of
			 future legislation.
					(d)Reserve fund for
			 deficit reductionUpon
			 enactment of legislation containing recommendations in the final report of the
			 National Commission on Fiscal Responsibility and Reform, established by
			 Executive Order 13531 on February 18, 2010, that decreases the deficit for
			 either time period provided in clause 10 of rule XXI of the Rules of the House
			 of Representatives, the chairman of the Committee on the Budget shall, for the
			 purposes of the Statutory Pay-As-You-Go Act of 2010, exclude any net deficit
			 reduction from his determination of the budgetary effects of such legislation,
			 to ensure that the deficit reduction achieved by that legislation is used only
			 for deficit reduction and is not available as an offset for any subsequent
			 legislation.
			(e)House rule
			 XXVIIINothing in this
			 resolution shall be construed to engage rule XXVIII of the Rules of the House
			 of Representatives.
			
